Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered October 9, 1990, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We do not agree with the defendant’s contention that the court erred in failing to charge the jury that his mere presence in the building where the drugs were allegedly discovered was not sufficient to prove possession. Although the mere presence of the defendant in the building would have been an insufficient predicate for a conviction (People v Davis, 153 AD2d 949), the court’s charge to the jury, viewed as a whole, and, in particular, its charge on circumstantial evidence, adequately conveyed to the jury the proper standards for evaluating the evidence presented (see, People v Kurtish, 165 AD2d 670), and eliminated any danger that a conviction would be based on the mere presence of the defendant in the building.
The defendant’s remaining contentions are unpreserved for appellate review (see, People v Whalen, 59 NY2d 273; People v Foster, 64 NY2d 1144, cert denied 474 US 857). Thompson, J. P., Eiber, Copertino and Pizzuto, JJ., concur.